                                                                     t·snc SD:'-iY
                                                                                                     1
                                                                    1)0Clll\lFNT                     1:




UNITED STATES DISTRICT COURT                                        ELLCTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
                                                                     DOC#:              !J,---='-•--
                                                                     DATE FILt,t~: _ _,,,__
                                                                                           ~/2+1 _   1·




NEW YORK REAL ESTATE INSTITUTE, INC.,                               1=:=:=     ·•=====:=J
                                            Plaintiff,              17 Civ. 8698 (VM)

       - against -                                                  DECISION AND ORDER

RAO   JAMMULA, et al.,

                                            Defendants.
--------------------------------------x
VICTOR MARRERO, United States District Judge.

                                      I .     BACKGROUND

       Plaintiff           New        York        Real     Estate      Institute,             Inc.

("Plaintiff")             filed       this     action       against      defendants            Rao

Jammula, Shobha Jammula, and New York Real Estate                               &    Insurance

Institute,       Corp.          (collectively,           "Defendants")        in New York

State Supreme Court, New York County, alleging violations of

the Lanham Act,             the Anticybersquatting Consumer Protection

Act, and New York state law.                       (See Dkt. No. 1-1.) On November

9,    2017,    Defendants removed the action to this Court.                                   (See

Dkt. No.       1.)

       Prior         to   the       start    of    trial,    the    parties         reached a

settlement.           (See,      ~,          Dkt.    No.    17.)     However,         no      such

settlement agreement was ever filed with the Court. On June

21,    2018,     Plaintiff notified the Court that,                          although the

parties       executed          a     settlement         agreement      in    April        2018,

Defendants had failed to satisfy the terms of that agreement.
(See "June 21 Letter," Dkt. No.                  18.) On June 22,              2018,   the

Court ordered Defendants to respond to the June 21 Letter,

and further noted that, "[i]n the event [D]efendant[s] fail[]

to respond to this Order,           [P]laintiff may move for enforcement

of the settlement agreement."               (See id.)
                                             -- --

       Because there had been no record of any proceedings or

filings of any papers or correspondence with the Court since

the Court's June 22, 2018 Order, the Court -- on November 9,

2018      directed Plaintiff to submit a status report.                                (See

Dkt. No. 19.)

       Plaintiff        reported        that,     in    its      view,        Defendants

continued to violate the terms of the settlement agreement.

Accordingly,      Plaintiff filed a              letter-motion for contempt,

requesting that the Court enforce the settlement agreement

and order Defendants              to cure       their default.           ( "Plaintiff's

Motion," Dkt.       No.    20.)    Defendants responded to Plaintiff's

Motion,       arguing     that,    in    their     view,       Defendants       had    not

violated the terms of the settlement agreement.                          ("Defendants'

Response," Dkt. No. 22.)

       Following a status conference (see Dkt. Minute Entry for

12/7/2018),       the      Court        referred       Plaintiff's            Motion    to

Magistrate Judge Katharine H. Parker.                    (See Dkt. No. 26.)

       By Order dated March 29, 2019, Magistrate Judge Parker

issued    a    Report     and     Recommendation,          a    copy     of    which     is

                                            2
attached       and    incorporated             herein,        recommending       that

Plaintiff's Motion be denied.              (See "Report," Dkt. No. 34, at

5.)   The    Report       further    recommends             that    this   action    be

dismissed without costs (including attorneys' fees) to either

party.      (See   id.)    As   of   the       date    of    this    Order,   neither

Plaintiff nor Defendants have filed any objections, nor has

either party made          a    request        for    an extension of         time   to

object.     For the reasons stated below,                    the Court adopts the

recommendations of the Report in their entirety.

                          II.    STANDARD OF REVIEW

      A district court evaluating a magistrate judge's report

may adopt those portions of the report to which no "specific

written objection" is made, as long as the factual and legal

bases supporting the findings and conclusions set forth in

those sections are not clearly erroneous or contrary to law.

Fed. R. Civ. P. 72(b); see also Thomas v. Arn, 474 U.S. 140,

149 (1985); Wilds v. United Parcel Serv., Inc., 262 F. Supp.

2d 163,     169    (S.D.N.Y.     2003).        The Court is not required to

review any portion of a magistrate judge's report that is not

the subject of an objection. See Thomas, 474 U.S. at 149. A

district judge may accept, set aside, or modify, in whole or

in part,     the findings and recommendations of the magistrate

judge. See Fed. R. Civ. P. 72(b).



                                           3
                                   III. DISCUSSION

       Upon    a     review       of   the    full     factual          record       in    this

litigation,          including         the        parties'        respective           papers

submitted in connection with the underlying motion and in

this proceeding, as well as the Report and applicable legal

authorities,         the    Court      reaches       the        same    conclusions          as

Magistrate Judge Parker. The Court further concludes that the

findings,           reasoning,         and         legal         support         for        the

recommendations made in Report are not clearly erroneous or

contrary to         law and are         thus       warranted.          Accordingly,         for

substantially         the     reasons        set    forth       in     Magistrate         Judge

Parker's      Report,       the    Court      adopts       in    their       entirety       the

Report's factual and legal analyses and determinations,                                      as

well   as     its    substantive         recommendations,               as    the    Court's

ruling on Plaintiff's Motion.

                                       IV.    ORDER

       For the reasons discussed above, it is hereby

       ORDERED that the Report and Recommendation of Magistrate

Judge Katharine H. Parker dated March 29, 2019 (Dkt. No. 34)

is adopted in its entirety. It is further

       ORDERED that Plaintiff's motion for contempt                                 (Dkt. No.

20) is DENIED; and it is further




                                              4
     ORDERED   that   this   action   is   dismissed without    costs

(including attorneys' fees) to either party. Accordingly, the

Clerk of Court is directed to terminate any pending motions

and to close this case.



SO ORDERED.

Dated:    New York, New York
          7 May 2019


                                               Victor Marrero
                                                  U.S.D.J.




                                  5
                                                                            DOClJMINT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            DOC#:
                                                                                   --------
                                                                            DATE FILED:      03/29/2019
-----------------------------------------------------------------X
NEW YORK REAL ESTATE INSTITUTE, INC.,

                                                                         17-CV-8698 (VM) (KHP)
                                                Plaintiff,
                                                                     REPORT AND RECOMMENDATION
                             -against-

RAO JAM MULA, SHOBHA JAM MULA, and
NEW YORK REAL ESTATE & INSURANCE
INSTITUTE, CORP.,

                                                  Defendants.
-----------------------------------------------------------------X
TO: THE HONORABLE VICTOR MARRERO, UNITED STATES DISTRICT JUDGE
FROM: KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Plaintiff New York Real Estate Institute, Inc. ("NYREI") and Defendants New York Real

Estate & Insurance Institute Corp. ("NYREII") and Rao and Shobha Jammula reported to the

Court on April 12, 2018 that they had reached a settlement of this matter for, inter a/ia,

infringement of Plaintiff's federally-registered service marks and were preparing to file a fully-

executed settlement agreement with the Court. (Doc. No. 17.) No such agreement was filed,

however. On June 21, 2018, Plaintiff wrote to the Court advising that, although the parties had

executed a settlement agreement, Defendants had failed to perform in accordance with its

terms. (Doc. No. 18.) Plaintiff thus requested that the Court reinstate a trial date as soon as

possible. (Id.) The Court directed Defendants to respond to Plaintiff's letter, and Defendants

failed to do so. (Id.) The Court had indicated that, in the event Defendants failed to respond to

its order, Plaintiff would be permitted to move for enforcement of the settlement agreement.

(Id.)




                                                               1
       Case 1:17-cv-08698-VM-KHP Document 34 Filed 03/29/19 Page 2 of 6




       On November 16, 2018, after the Court requested an update from Plaintiff regarding the

status of this action, Plaintiff filed a letter-motion for contempt in connection with Defendants'

purported violation of the parties' settlement agreement. (Doc. No. 20.) Plaintiff asserted that

Defendants had failed to change NYREll's corporate name, notwithstanding their agreement to

do so. Defendants responded by letter dated November 23, 2018, asserting that they had not

violated the terms of the settlement agreement. (Doc. No. 22.) Plaintiff's contempt motion

was then referred to the undersigned for report and recommendation (Doc. No. 26), and the

undersigned held an evidentiary hearing on January 24, 2019. (See Doc. No. 28.) The parties

submitted post-hearing letter briefs on February 25, 2019. (Doc. Nos. 32-33.)

                                           DISCUSSION

       "To establish contempt for failure to obey a court order, the movant must show that (1)

the order the [alleged] contemnor failed to comply with is clear and unambiguous, (2) the proof

of noncompliance is clear and convincing, and (3) the [alleged] contemnor has not diligently

attempted to comply in a reasonable manner." Grand v. Schwarz, No. 15-cv-8779 (KMW), 2018

WL 1583314, at *3 (S.D.N.Y. Mar. 27, 2018) (internal quotation marks and citations omitted).

These elements have not been met. Most significantly, Plaintiff cannot establish that

Defendants failed to obey a court order. Plaintiff never submitted the parties' settlement

agreement to the Court for approval, and the Court never incorporated the settlement terms

into any order. This Court recommends that Plaintiff's motion for contempt be denied because

there has been no violation of any court order.

       Additionally, it is this Court's belief that the terms of the settlement have been satisfied

and that Plaintiff cannot demonstrate by clear and convincing evidence the other elements of


                                                  2
       Case 1:17-cv-08698-VM-KHP Document 34 Filed 03/29/19 Page 3 of 6




civil contempt. "In the context of civil contempt, the clear and convincing standard requires a

quantum of proof adequate to demonstrate a 'reasonable certainty' that a violation occurred."

Joint Stock Co. Channel One Russia Worldwide v. lnfomir LLC, No. 16-cv-1318 (GBD) (BCM), 2017

WL 5067500, at *9 (S.D.N.Y. Sept. 27, 2017) (internal quotation marks omitted) (quoting Levin

v. Tiber Holding Corp., 277 F.3d 243, 250 (2d Cir. 2002)). "Although the defendant's conduct

need not be willful, a plaintiff must also prove that ... the defendant has not been reasonably

diligent and energetic in attempting to comply [with a settlement agreement]." Id. (internal

quotation marks omitted) (quoting GMA Accessories, Inc. v. Eminent, Inc., No. 07-cv-3219 (LTS)

(DF), 2008 WL 2355826, at *2 (S.D.N.Y. May 29, 2008)).

       Pursuant to the parties' settlement agreement, Defendant NYREII was to "cease using

the name New York Real Estate & Insurance Institute and NYREII in all respects, including

marketing and promotion, as soon as possible" and to "commence the process of changing its

corporate name with the New York State Department of State as soon as practical and [to]

notify NYREI of the completion of the name change upon completion." (Plaintiff's Exhibit 1

("Settlement Agreement") ,i 1.) (emphasis added.) Plaintiff contends that NYREII violated the

settlement agreement by (1) continuing to use the name "NYREII" in online marketing and

promotion for its real estate licensing school and (2) failing to commence the process of

changing its corporate name until after Plaintiff sought Court intervention. (Doc. No. 32.)

       With respect to Plaintiff's first contention, Plaintiff points to screenshots of website

subpages containing "nyreii" in their domain names and listing contact information for

Defendants' real estate licensing school. However, Plaintiff failed to show, by clear and

convincing evidence, that third-party websites' use of the "NYREII" name constituted use of


                                                 3
       Case 1:17-cv-08698-VM-KHP Document 34 Filed 03/29/19 Page 4 of 6




that name by Defendants in violation of the terms of the parties' settlement agreement.

Defendants have no control of other entities' websites. Furthermore, as Plaintiff acknowledges,

Defendants transferred the domain name "NYREll.com," over which they did have ownership

and control, to Plaintiff in compliance with the terms of the settlement agreement. (Doc. No.

32.) Thus, Plaintiff has not demonstrated that Defendants did not diligently attempt to comply

with the settlement agreement in a reasonable manner.

       With respect to Plaintiff's second contention, it is undisputed that Defendant NYREII

ultimately changed its corporate name with the New York State Department of State to "Al

Real Estate & Insurance Institute." Plaintiff, however, takes issue with the speed of Defendants'

effectuation of the name change. Here again, Plaintiff cannot demonstrate a violation. The

settlement agreement required the name change to be done "as soon as practical" - an

ambiguous and flexible time frame. (See Settlement Agreement ,i 1.) Defendants submitted

evidence that they commenced the name change process on March 19, 2018, even before the

settlement agreement was executed. (See Defendants' Supplemental Exhibit 1.) After months

of supplementing their name change application with further documentation required by the

Department of State, Defendants eventually received confirmation of the successful corporate

name change by filing receipt dated November 26, 2018. (Defendants' Exhibit 4.) Defendants

had no control over the government agency's processing time and adequately explained the

reasons for the various steps they took to accomplish a complete name change and the timing

of those steps. Given the flexible "as soon as practical" standard in the settlement agreement,

Plaintiff failed to demonstrate by clear and convincing evidence that Defendants did not

diligently attempt to comply in a reasonable manner.


                                                4
       Case 1:17-cv-08698-VM-KHP Document 34 Filed 03/29/19 Page 5 of 6




       Because Plaintiff has not established a prima facie case of contempt with respect to the

most important element - a violation of a court order, it is not appropriate to certify facts

constituting contempt to the district court. See Joint Stock Co. Channel One Russia Worldwide,

2017 WL 5067500, at *9 (explaining that, where "the moving party does not establish a prima

facie case of contempt, the magistrate judge must decline to certify facts constituting contempt

to the district judge and may close the motion") (internal citations omitted).

                                          CONCLUSION


         For the foregoing reasons, this Court respectfully recommends that Plaintiff's motion for

contempt be DENIED. Further, given that the parties entered into a settlement agreement the

terms of which have been effectuated, this Court also recommends that this action be

dismissed without costs (including attorneys' fees) to either party.

DATED:          March 29, 2019
                New York, New York



                                                     Respectfully submitted,

                                                      ti:1~,(i.cl       +i f]jt It.:.   €1

                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                 5
       Case 1:17-cv-08698-VM-KHP Document 34 Filed 03/29/19 Page 6 of 6




                                             NOTICE

The parties shall have fourteen days from the service of this Report and Recommendation to
file written objections to the Report and Recommendation, pursuant to 28 U.S.C. § 636{b){l)
and Rule 72{b) of the Federal Rules of Civil Procedure. See also Fed. R. Civ. P. G(a), (d) (adding
three additional days only when service is made under Fed. R. Civ. P. 5{b)(2)(C) (mail), (D)
(leaving with the clerk), or (F) (other means consented to by the parties)).

If any party files written objections to this Report and Recommendation, the opposing party
may respond to the objections within fourteen days after being served with a copy. Fed. R.
Civ. P. 72(b)(2). Such objections shall be filed with the Clerk of the Court, with courtesy
copies delivered to the chambers of the Honorable Victor Marrero at the United States
Courthouse, 500 Pearl Street, New York, New York 10007, and to any opposing parties. See
28 U.S.C. § 636{b){l); Fed. R. Civ. P. G(a), G{d), 72{b). Any requests for an extension of time for
filing objections must be addressed to Judge Marrero. The failure to file these timely
objections will result in a waiver of those objections for purposes of appeal. See 28 U.S.C. §
636{b)(l); Fed. R. Civ. P. G(a), G(d), 72{b); Thomas v. Arn, 474 U.S. 140 (1985).




                                                 6
